Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented for examination.
Double Patenting
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10,733,225. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application encompass the same subject matter as the patented claims, but with obvious wording variations.
Claims 1-20 of current application is directed toward assigning, by one or more processors using a machine learning process, a set of proposed designations to a plurality of media content, each media content instance of the plurality of media content being assigned one or more proposed designations describing media content of the respective media content instance; organizing the plurality of media content into related proposed designations using the one or more proposed designations of each media content instance: selecting, a set of media content from the plurality of media content based on the related proposed designations, the set of media content being a subset of the plurality of media content; distributing, the subset of media content of the set of media content to a computing device associated with a selected user of a plurality of users; receiving, a set of indicators for each media content of the subset of media content, each indicator representing an interaction with a media content of the subset of media content; and causing presentation of an interaction notification at the computing device associated with the selected user, the interaction notification indicating interaction with each media content of the subset of media content.
Claims 1-20 of U.S. Patent No. 10,733,225 mentions assigning, by one or more processors using a machine learning process, a set of proposed designations to a plurality of media content, each media content instance of the plurality of media content being assigned one or more proposed designations describing media content of the respective media content instance;  selecting, by the one or more processors, a set of media content from the plurality of media content based on the set of proposed designations, the set of media content being a subset of the plurality of media content;  distributing, by the one or more processors, the subset of media content of the set of media content to a computing device associated with a selected user of a plurality of users;  receiving, by the one or more processors, a set of indicators for each media content of the subset of media content, each indicator representing an interaction with a media content of the subset of media content;  and causing presentation of an interaction notification at the computing device associated with the selected user, the interaction notification indicating interaction with each media content of the subset of media content. 
As can be seen there are some differences between the claims; however, the differences are obvious and therefore, the claims are not patentably distinct from one another because the claims of the current application encompass the same subject matter as the patented claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thu Ha Nguyen, whose telephone number is (571) 272-3989.  The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THU HA T NGUYEN/Primary Examiner, Art Unit 2444